Opinion by
Ekwall, J.
The record disclosed that on the date the protest was filed a notice of appraisement was issued to cover said invoice and that importer’s notice of appeal from the appraiser’s finding of value under section 501 was timely filed. It therefore appeared that the protest was satisfied by the issuance by the collector of said notice of appraisement within the 90 days allowed under section 515. Such action was tantamount to a cancellation of the liquidation. It was held that there was nothing before the court for decision, the question being moot. Goldman v. United States (28 C. C. P. A. 162, C. A. D. 139) and other cases cited. The protest was therefore dismissed.